Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 1 of 13

CURRICULUM VITAE

GREGORY J. NICOSIA

PERSONAL DATA

Date of Birth: May 2, >
Marital Status: Married

LICENSURE & CERTIFICATIONS

Pennsylvania Licensed Psychologist #: PS003167-L

Board Certified Forensic Examiner #2602

Diplomate, American Board of Psychological Specialties: Neuropsychology #7220

Certified Substance Abuse Professional
Certified EMDR Therapist and Consultant

Diplomate and Consultant Comprehensive Energy Psychology

Certified in Neurofeedback #1820

OFFICE

3519 Bigelow Blvd.
Pittsburgh, PA 15213
Phone: (412) 683-8378

EDUCATIONAL BACKGROUND

1973-1976 Ph.D.
1971-1973 M.S.
1967-1971 B.S.

ACADEMIC HONORS

1978-1979

1977-1978

 

HOME

 

Phone:

Rutgers-The State University
of New Jersey-Psychology

Rutgers-The State University
of New Jersey-Psychology

Union College, Schnectady,
New York, Mathematics and
Psychology

NSF-AAAS Chautauqua Program
Participant Grant:
Development of Reasoning

NSF-AAAS Chautauqua Program
Participant Grant: Biofeedback Research
Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 2 of 13

 

 

 

2

1972-1974 New Jersey State Grant

1967-1971 Union College Scholarship

PROFESSIONAL SOCIETIES

Fellow, Pennsylvania Psychological Association

American Psychological Association

Fellow, American College of Forensic Examiners

Eastern Psychological Association (Liaison Officer 1977-1979)

Greaier Pittsburgh Psychological Association

Eye Movement Desensitization & Reprocessing International Association

Association for Comprehensive Energy Psychology

PROFESSIONAL RECOGNITION

1997 Pittsburgh Man of the Year in Science and Medicine, nominee

2010 Pittsburgh Transformational Leaders Tribute

2012 Visionary Leadership Award, Association for Comprehensive Energy

Psychology

PROFESSIONAL EXPERIENCE

11/1979-present Private Practice of Psychology,
Behavioral Medicine

10/1984- present President & Director of Clinical
services, Advanced Diagnostics, P.C.
Pittsburgh, PA

2009 & 2010 President, Association for Comprehensive
Energy Psychology (ACEP)

2006-2014 Trainer, ACEP Certification

2005-2008 Chairman, ACEP Certification
Committee

2001-2012 Member, ACEP Board of Directors

1995 Thought Field Therapy Diagnostician

Certification
Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 3 of 13

1994

1993-2008

1993-present

1984-1991

1984-1990

1980-1992

1985-1988

1983-1988

1979-1984

1979

1976-1978

1976-1979

1976-1977

1976 Summer

Eye-Movement Desensitization
Reprocessing Facilitator and Conference
Sponsor. Pittsburgh, PA

Member, Board of Directors of Three
Rivers Adoption Council. Pittsburgh, PA

Eye-Movement Desensitization and
Reprocessing Facilitator Certification

Faculty, Chautauqua Institute,
Chautauqua, NY

Editorial Staff of Health and Learning
Quarterly

Member of Board of Directors of the
Carriage House Children’s Center
Pittsburgh, PA

Advisory Board of Alive Magazine
Consultant to C.I.S. of Pittsburgh

Assistant Professor of Psychology,
Chatham College. Pittsburgh, PA

Chair, Session on Organization of
Memory, Eastern Psychological
Association’s 50th Annual Meeting
Philadelphia, PA

Internship, Dr. Eugene Alexander, Director
Wilson College. Chambersburg, PA

Assistant Professor of Psychology,
Wilson College. Chambersburg, PA

Consultant to the American Institute
of Research, Area Director of Study
on the Quality of Life in the Aged

Assistant Professor of Psychology,
Camden College of Arts and Sciences,
Rutgers University. Camden, NJ
Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 4 of 13

1975-1976 Project Director, Environmental Research
Unit, Rutgers University. New Brunswick, NJ

1975 Internship, Dr. Edith Niemark, Director
Rutgers University, New Brunswick, NJ

1974 Summer Instructor of Psychology, Georgian Court
College. Lakewood, NJ

1972-1973 Adjunct Professor of Psychology,
Middlesex County College. Middlesex, NJ

1971-1974 Teaching Assistant, Douglass College,
Rutgers University. New Brunswick, NJ

1970-1971 Internship in School Psychology,
Schaltamont Central School! District.
Schnectady, NY

WORKSHOPS and INVITED ADDRESSES

Energy Psychology for Healthcare Practitioners and Clients. One-day
workshop sponsored by Greenbriar Clinical Training Services. Pittsburgh,
PA. September, 2018.

ls there a Treatment for Chronic Psychogenic Pain? \Invited workshop
presented at the Annual International Energy Psychology Conference.
Orlando, FL. May 2018.

Trauma and the Management of Chronic Psychogenic Pain. invited
presentation at the Summer Conference of the Allegheny County
Overdose Prevention Coalition. Pittsburgh, PA. July 2017

Integrating Energy Psychology in Practice: Synergistic Methods, One-day
Pre-conference Clinical workshop presented at the 19" Annual
International Energy Psychology Conference, San Antonio, TX. May 2017.

Trauma and the Treatment of Chronic Pain. Invited presentation to the
Employee Assistance Professionais Association, Pittsburgh, PA.
September 2016

Keynote Address. Energy Psychology: A Review of Neurobiology and Bio-
Energetic Patterns. Lifestyle Medicine Conference. Pittsburgh, PA
May 2015.
Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 5 of 13

Invited Address. To Engender Healing, Know the Power of Being Human.
presented at the 16th Annual International Energy Psychology
Conference, Phoenix, AR June 2014

Client Care and Facilitation Skills. ACEP required Certification Program
Webinar conducted and recorded March 2013.

Creative Approaches to Impasses and Deepening Access to Non-
conscious Information. ACEP required Certification Program Webinar
conducted and recorded March 2013.

ldeomotor Cuing: Portal to the Unconscious. Clinical workshop presented
at the Annual International Energy Psychology Conferences:

Reston, VA June 2013

San Diego, CA 2012

Reston, VA 2011

Energy Psychology: Practice Theory and Research. Clinical workshop
presented at the Annual International Energy Psychology Conferences:
Reston, VA June 2013
San Diego, CA 2012

Look Ma It’s Easy: Single Subject Research. Clinical workshop presented
at the Annual International Energy Psychology Conferences:

Reston, VA June 2013

San Diego, CA 2012

Reston, VA June 2011

Science or Superstition: The Latest Research on EP. Panel Discussion at
the 9th Annual International Energy Psychology Conference, Chantilly,
VA. April 2007.

Energy Psychology: Essential Practices for Therapy. Clinical workshop
presented at the 8" Annual International Energy Psychology Conference,
Albuquerque, NM. May 2008

Promises and Challenges of EP Research. Clinical workshop presented at
the 8 Annuai International Energy Psychology Conference, Albuquerque,
NM. May 2008.

Essentials of Energy Psychology. Clinical workshop presented at the 7"
Annual International Energy Psychology Conference, Santa Clara, CA.
May 2006.
Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 6 of 13

ACEP Certification Workshop. Two-day introductory and advanced
trainings sponsored by the Association for Comprehensive Energy

Psychology:
-Albuquerque NM Nov 2011 -Albuquerque, NM Feb 2012
-Atlanta Feb 2012 -Boston, MA duly 2012
-New York, NY March 2012 -New York, NY July 2012
-Tampa, FL Feb 2013 -Bethesda, MD March 2013
-Reston, VA June 2013 -Pittsburgh, PA Sept 2013
-Pasadena, CA Feb 2014 -Pittsburgh, PA Nov 2013

Energy Psychology for Everyone. A one and one-half day workshop

sponsored by the Association for Comprehensive Energy Psychology.
-Pittsburgh, PA March 2009 -Chapel Hill, NC Oct 2008
-Philadelphia, PA Nov 2008

ACEP Certification Workshop. Four-day workshops sponsored by the
Association for Comprehensive Energy Psychology:

-Santa Clara, CA. May 2006

-Pittsburgh, PA. August 2007, August 2009

-Chantilly, VA. April 2007

Thoughtenergy and Intention: What We Know from Research and How to
Use It in Practice. ACEP Teleclass June, 2006.

Energy Psychology and EMDR. A one-day workshop sponsored by Value
Behavioral Health, Pittsburgh, PA. July 2006.

Essentials of Energy Psychology. Clinical workshop presented at the 7"
Annual International Energy Psychology Conference, Santa Clara, CA.
May 2006

Thought Field Therapies: from Soup to Nuts. Clinical workshop presented
at the 5° Annual International Energy Psychology Conference, Phoenix,
AR. May 2004

Basic Realities of Thought Energy Therapies. A one-day workshop
presented at the Third Annual International Energy Psychology
Conference, San Diego, CA. May 2002.

ThoughtWorks Creation: A New Technology of Growth. Clinical Workshop
presented at the Family Therapy Network Symposium. Washington, D.C.
March, 2001.

A Multi-modal Approach to the Treatment of Tourette’s Syndrome and
ADHD. Workshop presented to the Greater Pittsburgh Tourette Syndrome
Group. Pittsburgh, PA. March, 2001.
Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 7 of 13

Thought Energy Psychotherapy: Healing Body, Mind & Spirit.
Workshop presented at the National Institute for Psychotherapies 3"
Annual Conference on Spirituality, Psychotherapy & Healing. New York,
NY. October 2000.

Thought Energy Synchronization Therapies. A series of two day
Introductory and Advanced training seminars cosponsored by Winchester
Medical Centers Behavioral Health Services. Winchester, VA. July 2000
And October 2000.

TFT: A New Approach for Relieving Trauma. Presentation for the Winchester
Medical Center's Behavioral Health Services Staff. Winchester, VA. July 2000.

A Multi-Modal Approach to the Treatment of ADHD. Staff training
conducied for the Allegheny Intermediate Unit. June, 2000.

An Introduction to Thought Energy, Clinical Workshop presented at the
Family Therapy Network Symposium, Washington, D.C., April, 2000.

Unleashing Thought Energy. Clinical Workshop presented at the Family
Therapy Network Symposium, Washington, D.C., April, 2000.

Magnetic Polarity and Educational Kinesiology: Effects in Brain Injury
Rehabilitation. Inservice training for Re-Med, Pittsburgh, PA., Feb. 2000.

Foundations of Energy Psychology. A one-day pre-conference
workshop sponsored by the Canadian Energy Psychology
Conference Toronto, Canada - October 1999

Thought Energy Synchronization Therapies. Two-day
Basic Diagnostic and Treatment training seminar for staff at Orlando
Regional Hospital, Orlando Florida — August 1999 and February 2000

Thought Energy Synchronization Therapies. A series of two-day
Introductory and Advanced training seminars for staff at Harrington
Memorial Hospital, Sturbridge, MA., February 1998, May 1998 &
October 1998.

Thought Energy Synchronization Therapies. A series of two-day
Introductory and Advanced training seminars for network providers of the
Group Health Cooperative, Bellingham, WA, February 1998, July &
October

Thought Energy Synchronization Therapies. Advanced Diagnostic and
Treatment Procedures. Two-day training seminars:
Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 8 of 13

8
Albuquerque, NM - September 1997 New York, NY - November 1997
Washingion, DC - December 1997 Chicago, IL February - 1998
San Diego, CA - March 1998 Denver Co - March 1998
Los Angeles, CA - April 1998 Sacramento, CA - May 1998
New York, NY - June 1998 Washington, DC - June 1998
Pittsburgh, PA - October 1998 San Diego, CA - March 1999

Washington, DC - September 1999

Thought Energy Synchronization Basic Diagnostic & Treatment
Procedures. Two-day training seminars

Pittsburgh, PA - August 1998

Washington, DC - February 1999

Billings, Montana - July 1999

Thought Energy Synchronization Therapies: Level i. Two- day seminars:
Chicago IL - August 1996
Boston, MA - September 1996
New York, NY - October 1996
Baltimore, MD - November 1996
Orlando, FL - December 1996
Albuquerque, NM - January 1997
Boston, MA -March 1997.
Washington, DC - September 1997
Boston, MA - October 1997
Cincinnati, OH October 1997
Chicago, IL - February 1998

Thought Energy Synchronization Therapies: Level fi. Two- day seminars
Chicago, IL - April 1997
Baltimore, MD - April 1997
Washington, DC - November 1997
New York, NY - December 1997
Washington DC - May 1998

Energy Psychotherapy. Invited lecture/demonsiration at the 1998 Health
and Fitness Exposition. Pittsburgh, PA. April 1998.

An Introduction to the Healing of Thought Field Therapy and
ThoughtWorks Creation. Presented at Common Boundary’s 17th Annual
Conference, Washington DC. November 1997.

Psychotherapy By Energy. Invited lecture/demonstration at the 1997
Health and Fitness Exposition. Pittsburgh, PA. March 1997.

Rapidly Resolving Love Pain and Other Traumatic Memories with
Thought Field. Lecture/Demonstration at the 1996 Health & Fitness
Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 9 of 13

Exposition. Pittsburgh, PA. March 1996.

Resolving PTSD with EDMR. A workshop conducted for Cigna Insurance.
Pittsburgh, PA. December 1995.

Eliminating the Pain of Fibromyaigia. A workshop conducted for the
Fibromyalgia Support Group. Pittsburgh, PA. October 1995.

Resolving Post-Traumatic Stress Disorders and Dissociation with EDMR.
Invited address to the Greater Pittsburgh Psychological Association. April
1995.

The Neurophysiology of EMDR. Invited address at the Advanced EMDR
Training Seminar. Chicago, IL. October 1995.

Stress Management for Educators and Students. A full day workshop
conducted for the Piittsburgh-Mount Oliver Intermediate Unit. October
1988.

Creating Relaxation. An invited address presented to the Westmoreland Girl
Scout Council’s fall conference. Greensburg, PA. November 1988.

Stress Management. A workshop conducted for the Apollo-Ridge School
District. Spring Church, PA. May 1988.

Remediating the Effects of Stress. A workshop conducted for the Butcher
Consulting Group. June 1988.

Creating Eustress. An invited address at the Chautauqua Institution.
Jamestown, NY. August 1988.

Utilizing Language Sounds (Neurolinguistic Programming). A one week
workshop at the Chautaqua Institution. Jamestown, NY. August 1988.

Biofeedback and Nutrition: Tools for Self Regulation. A one week workshop
at the Chautaqua Institution. Jamestown, NY. August 1985 and 1986.

Performance Stress. A workshop conducted at Indiana University of
Pennsylvania. March 1985.

Winning Attitudes. A workshop conducted for C.1.S. of Pittsburgh. March 1985.

Managing Stress. A one day workshop conducted for the Theatre Association
of Pennsylvania. October 1985.

Type A to B Minus: A Continuum of Change. Conducted at the Annual Meeting
Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 10 of 13
10

of the Pennsylvania Society of Behavioral Medicine and Biofeedback. May 1984.

Biofeedback and Behavioral Medicine. Conducted for the Vocational
Rehabilitation Center of Pittsburgh. February 1984.

Managing Stress. A one day workshop conducted for the Theatre Association of
Pennsylvania. October 1983.

Creative Stress Management. A Training and Development Program for
Professionals. January 1983.

Biofeedback and Self-Regulation. A series of two-day workshops
conducted for Chatham College, Spring and Fall, 1983.

Drug Use and Interactions. A two day workshop conducted for Central
Pennsylvania Regional Training on Aging Project. Fall 1979.

Aging and Health Maintenance. A series of two day workshops
conducted for the Central Pennsylvania Regional Training Project for
Area Agencies on Aging in the spring of 1979 at Harrisburg, Lewisburg,
and Johnstown, PA.

Human Development, Health, and Nutrition. Mount Aetna Home and School
Association. Mount Aetna, MD. November 1977.

Siress Management Techniques. Wilson College, Chambersburg, PA
November 1976.

PAPERS AND PUBLICATIONS

Aieilo, J.R., Nicosia, G.J. & Thompson, L.E. “Physiological, Social, and Behavioral
Consequences of Crowding on Children and Adolescents.” Child Development,
1979, vol. 50, pp. 195-202.

Gruder, D., Hoover-Kramer, D., Nicosia, G. & Stoler, L. Energy Health
Practitioner Certification Program. Association for Comprehensive Energy
Psychology, New York, NY. 2006

Hyman, D. & Nicosia, G.J. Physiological, Behavioral and Subjective Responses to
Crowding. Paper presented at the Annual Convention of the California State
Psychological Associations. San Diego, CA. March 1976.

Kleinman, J., Nicosia, G.J. & Niemark, E. Natural Organization Does Facilitate Lona-
Term Retention of Verbal Materials.
Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 11 of 13
11

Lambrou, P., Pratt, G., Chevalier, G., and Nicosia, G. Thought Energy Therapy:
Quantum Level Control of Emotions and Evidence of Effectiveness of
Energy Psychotherapy Methodology. Paper presented at the International
Forum on New Science. Fort Collins, CO. October 1999.

 

Nicosia, G.J. The Effect of Labeling on the Recall and Organization of Multiple Visual
Forms. Paper presented at the 45th Annua! Convention of the Eastern
Psychological Association. Philadelphia, PA. April 1974.

Nicosia, G.J. The Development of Priority in the Recall of Newly Learned Items.
Paper presented at the 47th Annual Convention of the Eastern
Psychological Association. New York. April 1976.

Nicosia, G.J. The Develooment of Sex-Differences in Reaction of Crowding. Psi Chi.
Invited address. Franklin and Marshall College. Lancaster, PA. 1979.

Nicosia, G.J. Lifelong Well-Being: Pennsylvania Area Agency on Aging
Training Manual. Bioneural Centers, Inc. Greenport, NY. 1979.

Nicosia, G.J. Warning: Food May be Hazardous to Your Health. Robert F. Kennedy
Jones Foundation. Harrisburg, PA. 1979.

Nicosia, G.J., Hyman, D., Epstein, Y., Aiello, J. & Karlin, R. “Effects of Bodily Contact
on Reactions of Crowding.” Journal of Applied Social Psychology, 1979, 104,
pp. 369-375.

 

Nicosia, G.J. & Santa, J.L. “Words and the Reproduction of Nonsense Things.”
Journal of Experimental Psychology: Human Learning and Memory, 1975,104,
pp. 369-375.

Nicosia, G.J. “The Development of Priority in Recall: Implications for Models of
Memory Development.” Submitted for publication to Journal of Experimental

Child Psychology. 1981.

Nicosia, G.J. & Bauer, A. “Auditory vs. Visual Modes Presentation in EMG
Biofeedback Assisted Relaxation Therapy.” Unpublished manuscript, 1981.

Nicosia, G.J. & Smith, L.A. “Are There Levels of Processing in Memory?”
Unpublished manuscript, 1982

Nicosia, G.J. The Quantitative Analysis of EEG Representing a Localized Psychogenic
Amnesia and It’s Resolution by Eye-Movement Desensitization and Reprocessing
Psychotherapy. Paper presented at the 4th Annual International EMDR
Conference. Sunnyvale, CA. March 1994.

Nicosia, G.J. “EMDR is Not Hypnosis,” Dissociation, 1995, Volume Ill, No. 1, p.65.
Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 12 of 13
12

Nicosia, G.J. Thought Energy Synchronization Therapy: Basic Diagnostic and
Treatment Procedures. Advanced Diagnostics, Pittsburgh, PA 1996

 

Nicosia, G.J. “Diagnosis and Treatment of ‘Minor Head Injuries.” Pittsburgh
Legal Journal, 1996, Vol. 122, No. 188, pp.2-3.

Nicosia, G.J. “Integrating the Power Therapies: EMDR and Thought Field
Therapy.” Thought Energy Synchronization Therapy News, March 1997,
pp.2-3.

Nicosia, G.J. TFT: A Quantum Leap in Psychotherapy,” Treatment Today, Winter
1997, pp. 24-25.

Nicosia, G.J. Thought Energy Synchronization Therapy: Advanced Diagnostic and
Treatment Procedures. Advanced Diagnostics, Pittsburgh, PA 1997

 

Nicosia, G.J. & Veenstra, A. Thought Field Therapy: A New Approach for
the Treatment of Pain. Paper presented at the Annual Meeting of the
American Academy of Pain Management, Los Vegas Nevada -
September, 1999

Nicosia, G.J. Thoughts Are Real, Alive and Well, Outside Your Head. Paper
presented at the Canadian Energy Psychology Conference, Toronto,
Canada, - October 1999

Nicosia, G.J. Comprehensive Introduction to Thought Field Therapy. Web of
Education, Dumont, NJ 1999.

Nicosia, G.J. “Shifting Consciousness Through Dimensions: Case Commentary.”
Family Therapy Networker, September, 2000 p. 75-77.

Nicosia, G.J., The Physics of Energy Psychology. Plenary Address to the Third
Annual International Energy Psychology Conference. San Diego, CA.,
May 2007.

Nicosia, G. J., Structures and Physics in Energy Psychology: Where Science
Meets Fiction. Keynote Address. First European Energy Psychology
Conference. Lake Lucerne, Switzerland. July 5, 2001.

Nicosia, G.J., An Introduction to Thought Energy. Chapter in 2001: an Energy
Odyssey, the Furigen Papers. Edited by Lammers, W. and Beate, K.
Institute for the application of the social sciences. Switzerland. June 2001.

 
Case 2:17-cv-01599-NBF Document 117-1 Filed 03/29/21 Page 13 of 13
13

Nicosia, G.J., Gruder, D., Hoover-Kramer, D., & Stoler, L. Comprehensive
' Energy Psychology Certification Program. Association for Comprehensive
Energy Psychology, New York, NY. 2006.

Nicosia, G.J. & Cellinni, P. Transforming Emotional and Cognitive Dysfunction: A
Case Study. Paper presented at the 8" Annual International Energy
Psychology Conference, Baltimore, MD., 5/2006.

Nicosia, G.J. World Trade Center Tower 2 Survivor: EP Treatment of Long-
term PTSD: A Case Study. Paper presented at the 10 Annual
International Energy Psychology Conference, Albuquerque, NM , 5/2008.

Nicosia, G.J. What’s What in Energy Psychology: Making the Path by Walking
iT. A Keynote address in the Proceedings of the 35'" Annual Touch for
Health Kinesiology Association Conference., Pittsburgh, PA, July 2010.

Nicosia, G.J., Minewiser, L. & Freger, A. “World Trade Center: A Longitudinal Case
Study for Treating Post Traumatic Stress Disorder with Emotional Freedom
Technique and Eye Movement Desensitization and Reprocessing.”

Work, 63, (2019), pp.199-204.
